PIERCE, Judge.
Defendant, John Patrick Lobato, appeals from the sentence imposed upon the judgment of conviction entered following his plea of guilty to criminal attempt to commit escape, under § 18-2-101, C.R.S. (1978 Repl. Vol. 8). We vacate the sentence and remand for resentencing.
Defendant walked away from the Williams Street Community Corrections Facility, where he was serving a two-year term for second degree burglary and theft. Upon defendant’s guilty plea to the charge of criminal attempt to commit escape, a class 5 felony, the trial court imposed a sentence of two years and one day based on § 18-l-105(9)(a)(V), C.R.S. (1984 Cum. Supp.).
We agree with defendant that the court erroneously concluded that § 18 — 1— 105(9)(a)(V), C.R.S. (1984 Cum.Supp.), required imposition of a sentence in excess of *624the presumptive range. In People v. Martinez, 703 P.2d 619 (Colo.App.1985), we held that upon conviction for the crime of attempted escape under § 18-8-208.1, C.R.S. (1978 Repl. Vol. 8), the trial court may sentence within the presumptive range. The same rationale applies to criminal attempt to commit escape under § 18-2-101, C.R.S. (1978 Repl. Vol. 8). Therefore, here, the trial court failed to exercise its discretion in determining whether to impose a sentence within the applicable presumptive range.
The sentence is vacated, and the cause is remanded for resentencing in accordance with the principles announced herein.
SMITH and BABCOCK, JJ., concur.